It is ordered and adjudged by this court, that the judgment of the said Court of Appeals be, and the same is hereby, reversed, and that of the Court of Common Pleas affirmed on authority of Braun v. Averdick, 113 Ohio St. 613,150 N.E. 41; Elms v. Flick, 100 Ohio St. 186, 126 N.E. 66; White OakCoal Co. v. Rivoux, Admx., 88 Ohio St. 18, 102 N.E. 302; andLima Ry. Co. v. Little, 67 Ohio St. 91, 65 N.E. 861.
Judgment of the Court of Appeals reversed and that of theCourt of Common Pleas affirmed.
WEYGANDT, C.J., STEPHENSON, JONES, MATTHIAS and ZIMMERMAN, JJ., concur.
WILLIAMS, J., not participating. *Page 495